Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 6/8/22.  Claims 1,5,9-13,15-23,25 are amended.  Claims 1-25 are pending.
The previous 112 first and 101 rejections are withdrawn due to the amendment.
The previous 112 second paragraph rejection is withdrawn except for the rejection of claims 7,24.
Claim Rejections - 35 USC § 112
Claims 7,16,19,24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation “ high molecular weight proteins” is vague and indefinite because it is unclear what molecular weight is required to be considered as high molecular weight proteins. ( In the remark, applicant argues the term high molecular weight protein is well known in the art; typically proteins of greater than 150 kDa are intended.  However, the instant specification does not define the proteins as greater than 150kDa and applicant has not submitted any evidence to show that high molecular weight protein is of greater than 150kDa.)
Claim 16 is vague and indefinite.  The claim recites “ the method for the production of baked or fried food product” and also recites “ the method comprising employing the batter preparation as claimed in claim 14”.  It is unclear what “ employing “ encompasses and what processing step occurs in the recitation of “ employing the batter”.  Also, the method recites production of baked or fried food product; however, there is no recitation of any cooking step.  It is unclear what is meant by production of baked or fired food product.  
Claim 19 has the same problem as claim 16.
Claim 24 is vague and indefinite because it is not clear if a Markush grouping is intended or the cooking comprises all baking, frying and deep-frying. ( the rejection is maintained because the claim is not amended.)
The rejection of claims 16,19 is necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 103

Claims 1-11,13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratakis ( 2011/0027421) in view of  Nieburg “ Gluten free Bakery potential for Solanic’s potato protein isolates after SA GRAS approval”.
For claim 1, Stratakis disclose a dry mix comprising added starch, sugar, potato flour.  For claim 2, Stratakis discloses mashed potato can be used to form the composition; alternatively, dried flakes of starch containing products that can readily be broken up upon mixing and addition of water can also be used.  For claim 3, Stratakis discloses the flour content which can include potato flour can be between 45-60%.  For claim 4,  the claim is indefinite as explained above.  In any event, when potato flour or the flakes form of potato is used, it is obvious the potato content of the dehydrated potato is in the range claimed because the same ingredient is used.  For claims 5,6, the starch includes potato starch.  Claim 8 is not limiting because amylopectin is recited in claim 1 as optional.  For claim 10, the mix comprises adding ingredients such as additives to modify flavor such as sweetness, saltiness, egg, spiciness ,flavoring etc.. as set forth in paragraph 0015.  For claim 11, Stratakis discloses potato starch which contain amylopectin and the amount of starch can include 10%. Stratakis discloses the amount of potato flour or the flakes form can be in the range of 45-60%, the starch in range of 20-40.  For claim 13, Stratakis discloses 45-60 potato flour and 20-40 starch which can be potato starch; thus, at least 90% originates from potato. For claims  15,18, Stratakis discloses liquid is water.  For claim 20, Stratakis discloses water is added to form a dough or dough-like preparation to form a food product.  For claims 22-25, Stratakis discloses shaping including kneading and cooking which includes baking, frying or steaming.  Stratakis discloses baking in oven.  ( see paragraphs 0009,0010-0016,0039-0044,0047-0059,0063,0071,0082-0088,0094-0101 and the examples)
Stratakis does not disclose adding potato protein as in claim 1,6,7, the type of sugar as in claim 9,the percent of liquid as in claims 14,17, the products as in claims 16,19,21.
Nieburg teaches potato protein isolate to be used in gluten-free baked product.  The ingredient can be used at level of .01-10%.  The protein has balanced amino acid composition which can boost nutritional profile and offer superior emulsifying, foaming and gelling properties.  The protein can substitute egg yolk.
Stratakis teaches modifying additives can be added to modify the texture, taste and structural integrity of the composition and the food product made thereform.  The composition also include eggs.  It would have been obvious to one skilled in the art to add potato protein as taught in Nieburg enhance the nutritional profile, to substitute for the egg and to enhance the structural integrity of the product.  One would have been motivated to add the protein to obtain the benefits taught in Stratakis.  It would have been obvious to follow the guideline of Nieburg for the amount.  It would have been obvious to use dextrose as an obvious matter of preference.  It would have been within the skill of one in the art to determine the amount of water to mix with composition depending on whether a dough or a batter is made and the consistency wanted to such product.  The amount of water would have been within the routine experimentation for one skilled in the art.  Stratakis discloses different baked product such as cookies, cakes, chips, bread-stick or the like can be made from the composition.  It would have been obvious to one skilled in the art to make other bakery items as an obvious matter of choice.
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratakis ( 2011/0027421) in view of Lang ( 8021705).
Stratakis does not disclose amylopectin-rich  potato starch.
Lang discloses a dry mix.  Lang discloses to use a modified starch to increase its ability to hold water.  One way in which the starch is modified is by adjusting the relative amounts of amylose and amylopectin.  The potato starch is modified to contain pure amylopectin.  ( see col. 9, 11)
Stratakis teaches to add modified potato starch ( paragraph 0015).  It would have been obvious to use an amylopectin-rich potato starch as taught in Lang when desiring to increase the water-holding capacity.  It would have been within the skill of one in the art to determine the optimum amount through routine experimentation.  It would have been obvious to one skilled in the art to determine the amount of dextrose and salt depending on the taste and flavor desired.
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.
In the response, applicant argues that Stratakis discloses potato flour but this only one of a number of possibilities.  Also, the amount of potato flour is 1-10%.  Applicant argues the examples show a combined amount of flour that is never higher than 20% and in the claims, the amount of flour is 1-10%.  This argument is not persuasive.  Stratakis explicitly discloses in paragraph 0057 that the flour is some embodiments ranges from 10-60% and potato flour is clearly disclosed.  It’s irrelevant that other flours are also disclosed.  As long as dry potato ingredient is disclosed, the claimed limitation is met.  It is not required for a patent publication to disclose examples of all embodiments or to claim all embodiments.  The fact is clear that Stratakis discloses 10-60% flour and the flour include potato ingredient.  Applicant argues the same ingredients are cheese and starch.  This argument is not persuasive.  The claims do not have any parameters defining what ingredients are considered main and what ingredients are considered not main.  Stratakis discloses the cheese comprising 20-40% and starch comprising 20-40%.  Thus, it is clear the amount of cheese can be less than flour and the same is true for starch.  Applicant states the teaching of Stratakis is mainly directed to savory food products which is logical because cheese is the main ingredients.  Applicant argues skilled person wishing to obtain a neutral mix for gluten-free food products will thus not turn to Stratakis.  This argument is not persuasive because it’s not supported by factual evidence and bases solely on applicant’s own speculation.  Applicant has not submitted any evidence to show that a composition containing cheese as main ingredient is mainly directed to savory food products.  Also, the cheese is not disclosed as main ingredient in Stratakis.  Furthermore, Stratakis discloses in paragraph 0016 that the food product can be a cracker, a cookie, a cake, a chip, bread stick et..  Thus, applicant’s statement is contradicted by the explicit disclosure in Stratakis.  Cookie and cake are not savory food products.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 20, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793